EXHIBIT 16.1 Messineo & Co., CPAs LLC 2cMullen Booth Rd, Ste. 302 Clearwater, FL 33759-1362 T: (727) 421-6268 F: (727) 674-0511 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 November 1, 2013 Dear Sir/Madam: We have read the statements included in the Form 8-K dated November 1, 2013, of International Metals Streaming Corp. (formerly known as GS Valet, Inc.) to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, Messineo & Co., CPAs, LLC Clearwater, FL
